EXHIBIT C          FILED IN
            4th COURT OF APPEALS
             SAN ANTONIO, TEXAS
            03/12/2015 4:41:59 PM
                KEITH E. HOTTLE
                     Clerk
Mar. 9. 2015 11:4PAM                                                             No. 7992     P, 2



                                     CAUSE NO. 13-04-00108-CVL

     GRACE RIVER. RANCH, L.L.C.,                               IN THE DISTRICT COURT

                    Plaintiff

     V.                                                        218T4 JUDICIAL DISTRICT

    EL CABALLERO RANCH, INC. et al.,

                    Defendants.                                LA SALLE COUNTY, TEXAS



                                NOTICE OF INTERLOCUTORY APPEAL


            Defendants El Caballero Ranch, Inc. and Laredo Marine, L.L.C. file this Notice of

    Appeal of this Court's March 3, 2015 Partial Summary Judgment Order, a copy of which is

    attached as Exhibit A. This appeal is taken under Section 51.014 of the Civil Practice and

    Remedies Code and is taken to the Fourth District Court of Appeals, San Antonio, Texas.

                                                   Respectfully submitted,

                                                   SCHMOYER I7EINHARD LLP
                                                   17806 III 10 West, Suite 400
                                                   San Antonio, Texas 78257
                                                   Telephone: 2101447-8033
                                                   Facsimile: 2101447-S036


          JLED   FOR RECORD
     At I .1 S    o'clock   M.                     Annalyn G. Smith
                                                    State Bar No. 18532500
                                                   'asmith@sr-llo.com
                                                    Justin Barbour
                                                    State Bar No. 24055142
                     ESC:UEDA
                                                   ilarbout             rt
                     :I CT CL K                     Judy K. Jetelina
                                                    State Bar No. 12746550
                                                     etelinaasr-llp .com
Mar. 9. 2015 11:40AM                                                              No. 7992 P. 3



                                                   Kimberly S. Keller
                                                   State Bar No: 24014182
                                                   KELLER STOLARCZYK PLLC
                                                   234 West Bandera Road, No. 120
                                                   Boerne, Texas 78006
                                                   Telephone: 830/981-5000
                                                   Facsimile: 888/293-8580

                                                   ATTORNEYS FOR DEFENDANTS



                                   CERTIFICATE OF SERVICE

             hereby certify that on the 9th day of March, 2015, a true and correct copy of the above
    and foregoing document was served by certified mail, return receipt requested, on:

           Counsellor Plaintiff Grace River Ranch, L.L.C.
           Mr. Steven C. Haley
           Moorman, Tate, Urquhart, Haley, Upchurch & Yates, L.L.P.
           207 East Main Street
           P. O. Box 1808
           Brenham, Texas 77834-1808

           Counsellor Third-Party Defendant County of La Salle
           Mr. Donato D. Ramos
           Mr. Donato D Ramos, Jr.
           Law Offices of Donato D. Ramos
           Texas Community Bank Building
           6721 McPherson
           P.O. Box 452009
           Laredo, Texas 78045


                                                   Annalyn G. Smith




                                                  -2-